Citation Nr: 0726902	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
hypertensive heart disease from July 7, 1997 to August 31, 
1998.  

2.  Entitlement to an evaluation in excess of 60 percent for 
hypertensive heart disease from September 1, 1998 to 
September 7, 2003.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active service from November 1990 to May 
1991, a portion of which included service from January to May 
1991 in Southwest Asia during Operations Desert Shield and 
Desert Storm.  He also had other unverified periods of 
inactive duty training and active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for a headache disorder and increased to 20 percent the 
evaluation for the service-connected hypertensive heart 
disease effective July 7, 1997.  The appellant disagreed and 
this appeal ensued.  

In an April 1999 rating decision, the RO increased the 
evaluation for hypertensive heart disease to 60 percent, 
effective September 1, 1998.  

In December 2003, the Board remanded the case.  The 
examination requested by the Board was done in April 2004.  

In a December 2004 rating decision, the RO increased the 
evaluation to 100 percent effective September 8, 2003.  

In May 2005, the Board denied the appeal for service 
connection for a headache disorder.  The Board remanded the 
issues of entitlement to an evaluation in excess of 20 
percent for hypertensive heart disease from July 7, 1997 to 
August 31, 1998; and entitlement to an evaluation in excess 
of 60 percent for hypertensive heart disease from September 
1, 1998 to September 7, 2003.  

Pursuant to the Board's remand, the agency of original 
jurisdiction (AOJ) obtained Social Security Administration 
records and reajudicated the claims.  This resulted in an 
increased rating of 40 percent from July 7, 1997 to August 
31, 1998.  Since the requested development has been 
completed, the Board proceeds with its review of the appeal.  

The Board notes that a March 2007 rating decision granted a 
40 percent rating for hypertension, effective January 12, 
1998.  The veteran was notified of this decision and his 
right to appeal the effective date and evaluation in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, he has not 
appealed any aspect of that grant.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

A total disability rating based on individual unemployability 
(TDIU) has been considered in this case.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  It was denied by the RO in a 
February 2002 rating decision.  The veteran submitted a 
notice of disagreement, in June 2002, and a statement of the 
case was issued in January 2003.  A substantive appeal is not 
of record.  Without an appeal, the Board does not have 
jurisdiction of the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the service-connected 
hypertensive heart disease was manifested by definite, not 
marked, heart enlargement and elevated blood pressures which 
did not have sustained diastolic hypertension of 120 or more.  
There was no competent evidence of the apex beat being beyond 
midclavicular line, or dyspnea on exertion, with more than 
light manual labor being precluded.  There was no evidence of 
congestive heart failure.  

2.  As of January 12, 1998, the service-connected 
hypertensive heart disease limited the veteran's workload to 
3 METs.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
hypertensive heart disease were not met prior to January 12, 
1998.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 7007 (1997).  

2.  The criteria for a 100 percent rating for hypertensive 
heart disease have been met from January 12, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7007 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2001, and updated in July 
2002 and October 2002, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to submit specific 
types of evidence, such as medical evidence from private 
physicians, employment physicals, or insurance physicals; lay 
statements referable to his disability; and any dates 
relative to treatment in service for the claimed disorder.  
He was also asked to notify VA of any information or evidence 
in support of his claim that he wished VA to retrieve for 
him.  Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

In February 2007, the veteran was provided the notice 
required by the Court in Dingess/Hartman.  The veteran was 
not prejudiced by this late notice as he had actual knowledge 
of his right to appeal evaluations and effective dates, and 
in fact did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claims, and all required medical opinions have been sought.  

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

This case presents "staged ratings" as discussed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the rating criteria changed, effective January 
12 1998, shortly after the claim for an increase was 
received.  The old regulatory criteria must be applied prior 
to the effective date of the new criteria.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997).  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  A review of the record 
demonstrates that the RO considered the old and new criteria 
for rating cardiovascular disabilities, and the veteran was 
made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Prior to January 12, 1998, hypertensive heart disease with 
definite signs of congestive failure, more than sedentary 
employment precluded was rated as 100 percent disabling.  
With marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor is precluded, the disability was 
rated at 60 percent.  With definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, moderate 
dyspnea on exertion, the disability was rated at 30 percent.  
38 C.F.R. § 4.104, Code 7007 (1997).  

Effective January 12, 1998, hypertensive heart disease is 
rated at 30 percent when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A rating of 60 percent requires more than one 
episode of acute congestive heart failure in the past year; 
or, a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7007 (2006).  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2), preceding diagnostic code 7000 (2006).  

Application of Rating Criteria

On a VA cardiovascular stress test in February 1999, the 
veteran achieved a METs level of 3.  This meets the criteria 
for a 100 percent rating.  Since this appears to be the first 
test under the new criteria, it supports a 100 percent 
evaluation from January 12, 1998, the date that the change in 
regulations became effective.  

The Board notes that between January 1998 and February 1999, 
in September 1998, the veteran was hospitalized for a 
hypertensive crisis, with a blood pressure of 190/125 and 
other symptoms.  While METs were not tested at that time, the 
symptomatology exhibited in September 1998 supports the 
conclusion that the METs measured in February 1999 reflected 
the extent of the disability going back to January 12, 1998.  

The new regulation cannot be applied prior to its effective 
date.  The revised regulations do not allow for their 
retroactive application prior to January 12, 1998.  Because 
the revised regulations expressly stated an effective date of 
January 12, 1998, and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply January 12, 1998, as the effective 
date of the revised regulations prevents the application, 
prior to that effective date.  See 38 U.S.C.A. § 5110(g).  
This effective date rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 
187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  
Accordingly, for any date prior to January 12, 1998, the 
Board can not apply the revised rating criteria to this 
claim.  See also VAOPGCPREC 3-2000.  

Thus, the question becomes whether, prior to January 12, 
1998, the veteran's hypertensive heart disease met the 
criteria in effect at that time.  That is, whether there was 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, or whether it precluded 
more than light manual labor.  With those factors in mind, 
the Board reviewed the record.  Considering the provisions of 
38 C.F.R. §§ 3.155, 3.157, and 3.400, the Board reviewed the 
evidence for the year before the claim for an increase was 
received on July 7, 1997.   

In September 1996, heart findings were normal and blood 
pressure was 150/100.  

The veteran was seen for other complaints in November 1996.  
He was noted to have arterial hypertension.  Heart findings 
were normal and blood pressure was within normal limits at 
140/80.  These normal findings would not support a higher 
rating for heart or vascular hypertensive disease.  38 C.F.R. 
§ 4.104, Codes 7007, 7101 (1996).  

In January 1997, the veteran was seen for a lipoma and his 
blood pressure was 160/100.  

In February 1997, his blood pressure was 200/130 before the 
administration of medication.  Following medication, the 
blood pressures were 186/122, 164/107, 170/105, 161/86, 
154/97, and 162/94.  Heart findings were within normal limits 
and a change in medication was recommended.  

In March 1997, there were complaints of a rash.  Blood 
pressure was 160/108 and the heart was within normal limits.  
A chest X-ray revealed the heart to be mildly to moderately 
enlarged in a CTR (cardiothoracic ratio) of 17/32.5.  There 
was left ventricular preponderance.  The aorta was elongated 
and slightly tortuous.  The impression was cardiomegaly and 
left ventricular preponderance.  There appears to be 
definite, but not marked enlargement of the heart and there 
is definitely not a sustained diastolic hypertension of 120 
or more.  Thus, the criteria for a higher rating were not met 
at this point in time.  

Later in March 1997, the veteran was seen for an upper 
respiratory infection.  His blood pressure was 160/100 and 
his heart was within normal limits.  

In April 1997, the veteran's blood pressure was 160/95 and 
his heart was within normal limits.  

When seen for gastrointestinal complaints in early July 1997, 
the veteran's blood pressure was 156/99 and, later that day, 
140/80.  His heart was within normal limits.  

A few days later, the veteran sought VA medical treatment for 
wheezing.  His blood pressure was 170/110.  Heart findings 
were again within normal limits.  

In August 1997, blood pressure was 150/100.  

In August 1997, the veteran complained of occasional 
breathing problems.  His blood pressure was 180/124.  When 
taken again, it was 160/110.  Heart findings were again 
within normal limits.  

On a general VA examination in November 1997, the veteran 
complained of headaches and other symptoms that he related to 
his hypertension.  Blood pressure readings were 180/120, 
186/120, and 194/118.  The heart had a normal sinus rhythm 
with a rate of 66 beats per minute.  There were no murmurs or 
thrills.  Peripheral pulses were present and adequate.  The 
diagnosis was arterial hypertension.  A January 1998 addendum 
expressed the opinion that the headaches were of a vascular 
type.  

In December 1997, the veteran complained of a rash and 
hypertension.  His blood pressure was 150/110 and, on re-
check, 180/120.  An increase in his medication was 
recommended.  

The next medical record in dated in March 1998 and shows a 
blood pressure of 182/115.  

The Board's search of the record prior to January 12, 1998 
shows that there was no more than definite heart enlargement.  
The findings did not approximate the marked enlargement 
required for the next higher, 60 percent rating.  Further, 
the veteran did not exhibit sustained diastolic hypertension 
of 120 or more.  The medical evidence does not show that the 
veteran had an apex beat beyond midclavicular line, or 
dyspnea on exertion.  There was no medical opinion that more 
than light manual labor was precluded by the service-
connected hypertensive disorder.  Nor were there definite 
signs of congestive heart failure.  While the veteran may 
feel that the service-connected condition was more disabling, 
the medical records made by trained medical personnel are 
significantly more probative in determining the extent of the 
disability.  In this case, the medical records form a 
preponderance of evidence which shows that the service-
connected hypertensive heart disease did not approximate any 
applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(2006).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
July 2002), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation in excess of 40 percent for hypertensive heart 
disease prior to January 12, 1998, is denied.  

A 100 percent rating for hypertensive heart disease from 
January 12, 1998 is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


